MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Nov 23 2020, 8:32 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Shane E. Peek                                            Curtis T. Hill, Jr.
Roswell, Georgia                                         Attorney General of Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Shane E. Peek,                                           November 23, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-IF-247
        v.                                               Appeal from the
                                                         Allen Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Wendy W. Davis, Judge
                                                         The Honorable
                                                         Jason C. Custer, Magistrate
                                                         Trial Court Cause No.
                                                         02D05-1905-IF-8125



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-IF-247 | November 23, 2020              Page 1 of 6
[1]   Shane E. Peek (“Peek”) was found to have committed the infraction of

      unlawfully driving his semi-truck in a prohibited lane 1 after a bench trial. He

      appeals and raises the following restated issue for our review: whether

      sufficient evidence was presented to support the infraction judgment.


[2]   We affirm.


                                       Facts and Procedural History
[3]   At approximately 7:30 a.m. on May 24, 2019, Indiana State Police Trooper

      Justin Snyder (“Trooper Snyder”) was working traffic control and was driving

      southbound in the middle lane on Interstate 69 (“I-69”) in Allen County near

      mile marker 312. Tr. at 4-5. That portion of I-69 has three lanes of traffic

      traveling in each direction. Id. at 6, 8. Approximately one-half to three-

      quarters of a mile ahead of Trooper Snyder was a construction zone in which

      the left lane of the three-lane interstate was closed. Id. at 4-5, 6. As Trooper

      Snyder drove in the middle lane, he looked in his rear-view mirror and observed

      a semi-truck, driven by Peek, move into the soon-to-be-closed left lane and pass

      the line of traffic. Id. at 4-5. Trooper Snyder knew that commercial motor

      vehicles were not allowed to drive in the far-left lane, and he testified that “the

      left lane is for vehicle traffic only. There’s no commercial motor vehicles that

      are supposed to be traveling in that lane.” Id. at 5. Trooper Snyder also

      testified that there were signs alerting drivers to this restriction posted “through




      1
          See Ind. Code § 9-21-8-13.


      Court of Appeals of Indiana | Memorandum Decision 20A-IF-247 | November 23, 2020   Page 2 of 6
            out [sic]” I-69. Id. at 8. After Peek’s truck passed Trooper Snyder’s patrol

            vehicle, Trooper Snyder initiated a traffic stop for the traveling in a restricted

            lane infraction he had observed. Id. at 5.


[4]         Trooper Snyder issued Peek a citation for violating Indiana Code section 9-21-

            8-13, which prohibits a person driving a semi-truck from traveling in any lanes

            other than the two far right lanes when there are three lanes or more.

            Appellant’s App. at 6-7.2 A bench trial was held on December 6, 2019, at which

            Peek was represented by counsel. Tr. at 2; Appellant’s App. at 5. At the bench

            trial, Peek testified that he entered the left lane to avoid an accident in the

            middle lane. Tr. at 14-15. Trooper Snyder testified that both before he had

            observed Peek drive in the left lane and afterwards, he never saw an accident

            that had occurred in the portion of I-69 between mile marker 312 and where the

            traffic stop was conducted. Id. at 6, 10, 11, 12. At the conclusion of the bench

            trial, the trial court found that Peek had committed the alleged infraction.

            Appellant’s App. at 5. Peek now appeals.


                                              Discussion and Decision
[5]         “‘[T]raffic infractions are civil, rather than criminal, in nature and the State

            must prove the commission of the infraction by only a preponderance of the

            evidence.’” Anthony v. State, 103 N.E.3d 696, 700 (Ind. Ct. App. 2018) (quoting




      2
          Peek’s appendix is not paginated. All citations to the appendix correspond with the PDF file’s pagination.



            Court of Appeals of Indiana | Memorandum Decision 20A-IF-247 | November 23, 2020                   Page 3 of 6
      Rosenbaum v. State, 930 N.E.2d 72, 74 (Ind. Ct. App. 2010), trans. denied).

      When reviewing a challenge to the sufficiency of the evidence, we will consider

      only probative evidence in the light most favorable to the trial court’s judgment

      and all reasonable inferences therefrom. Id. We do not assess the credibility of

      the witnesses or reweigh the evidence in determining whether the evidence is

      sufficient. Rosenbaum, 930 N.E.2d at 74. If there is substantial evidence of

      probative value supporting the trial court’s judgment, it will not be overturned.

      Id.


[6]   Peek argues that insufficient evidence was presented to support his infraction

      judgment.3 The trial court found that he violated Indiana Code section 9-21-8-

      13, which provides:

               Except when entering or leaving a highway or where a special
               hazard exists that requires, for safety reasons, the use of an
               alternate lane, a person may not operate a truck, truck tractor,
               road tractor, semitrailer, or pole trailer on an interstate highway



      3
        Peek also seems to argue that the trial court abused its discretion in not allowing him to admit an exhibit
      consisting of a citation given to another truck driver with whom he was traveling on the highway. However,
      this exhibit was never offered for admission into evidence, and the trial court never made any ruling
      regarding it. Tr. at 9-10. Additionally, Peek appears to argues that the trial court abused its discretion when
      it did not allow him to admit an exhibit consisting of a DVD that he made the morning of the trial that
      depicted the area of I-69 and that he had not previously provided to the State. Id. at 17-18. However, Peek
      does not support this argument with any citation to legal authority in his appellant’s brief and has therefore
      waived this argument. See Pierce v. State, 29 N.E.3d 1258, 1267 (Ind. 2015) (“A litigant who fails to support
      his arguments with appropriate citations to legal authority and record evidence waives those arguments for
      our review.”). We note that Peek did cite to some legal authority in his reply brief, but “[t]he law is well
      settled that grounds for error may only be framed in an appellant’s initial brief and if addressed for the first
      time in the reply brief, they are waived.” Monroe Guar. Ins. Co. v. Magwerks Corp., 829 N.E.2d 968, 977 (Ind.
      2005). It is well settled that pro se litigants are held to the same legal standards as licensed attorneys.
      Lowrance v. State, 64 N.E.3d 935, 938 (Ind. Ct. App. 2016), trans. denied. This means that pro se litigants are
      bound to follow the established rules of procedure and must be prepared to accept the consequences of their
      failure to do so. Id.

      Court of Appeals of Indiana | Memorandum Decision 20A-IF-247 | November 23, 2020                     Page 4 of 6
              consisting of at least three (3) lanes in one (1) direction in any
              lane other than the two (2) far right lanes.


      Ind. Code § 9-21-8-13. Peek does not dispute that he was driving a vehicle

      covered by this statute in a prohibited lane. Instead, he asserts that he was

      doing so because he was required to move to the left lane for safety reasons and

      also contends that his infraction should be excused because he alleges that there

      were no signs visible to alert him of the lane restriction. Appellant’s Br. at 10-17.


[7]   The evidence most favorable to the judgment showed that Peek drove his semi-

      truck in the left lane, which he was prohibited from doing. Although he

      maintains that he was required to do so to avoid an accident that had occurred

      in the middle lane in front of him, this assertion was rebutted by Trooper

      Snyder’s testimony. Trooper Snyder, who was traveling in front of Peek in the

      middle lane, testified multiple times that he did not observe an accident on that

      portion of I-69 that would have necessitated Peek changing lanes. Tr. at 6, 10,

      11, 12. Presumably, had there been an accident in the middle lane that required

      a lane change, Trooper Snyder would have seen the hazard that Peek claims to

      have existed. Additionally, as the trial court stated in ruling that there was not

      a necessity defense to the infraction, Peek testified that he was able to stop his

      vehicle before this crash to the extent that there was a crash because he saw

      hazard lights in front of him. Id. at 15. Although Peek stated that he did not

      stop in the middle lane because he was concerned about the vehicles behind

      him, there was no testimony or any evidence regarding anyone tailgating him

      or how close the vehicles behind him were. Id. Therefore, no testimony, other

      Court of Appeals of Indiana | Memorandum Decision 20A-IF-247 | November 23, 2020   Page 5 of 6
      than Peek’s own, showed that there was an accident or a requirement to move

      into the left lane. Peek’s request to credit his testimony over Trooper Snyder’s

      testimony is merely a request to reweigh the evidence in his favor, which is

      prohibited under the standard of review. Rosenbaum, 930 N.E.2d at 74.

      Sufficient evidence was presented to prove that no safety reason existed that

      required Peek to unlawfully change lanes.


[8]   As for Peek’s argument regarding the alleged lack of signs alerting him to the

      lane restrictions, he has provided no authority that a person cannot be held

      liable for an infraction offense merely because there was no sign informing

      drivers not to commit the offense. Further, his contention that there were no

      signs alerting him about the lane restriction is refuted by the record. Trooper

      Snyder testified that there were signs telling semi-truck drivers not to travel in

      the left lane “through out [sic]” the portion of I-69 where the traffic stop

      occurred. Tr. at 8. Peek seems to contend that in order to be found to violate

      the statute signs were required to be placed between where he entered I-69 and

      when he made the lane change. However, this claim ignores that Trooper

      Snyder testified that there were signs along I-69 alerting drivers of the lane

      restriction, and Peek has cited no authority to support his assertion. We

      conclude that sufficient evidence was presented to support the infraction

      judgment.


[9]   Affirmed.

      Bradford, C.J., and May, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 20A-IF-247 | November 23, 2020   Page 6 of 6